Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 4, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0264523 to Lee in view of SPI Plastics Engineering Handbook to Berins.
Lee teaches a method for manufacturing PVC foams (a known thermoplastic polymer) comprising contacting vinyl chloride resin and a chemical blowing agent [0035; 0037].  Lee teaches inclusion of calcium-zinc stabilizers [0013].  Lee does not teach a semicarbazide blowing agent in an anticipatory manner (i.e., none of the examples explicitly use a semicarbazide).  However, Lee does teach a semicarbazide as an obvious and suitable chemical foaming agent, including p-toluene sulfonyl-semi-carbazide [0018].  The amount of foaming agent is 0.01 to 10 pbw based on 100 pbw of the mixture [0031].  If the amount is too low, the effect of foaming is insignificant; and if the amount is too high, physical properties are not expected to improve (Id.).  In this way, the amount of foaming agent would have been obvious through routine optimization based on its status as a result effective variable.  Additionally, the use of azodicarbonamide is optional [0018] and includes its absence from the process.  Lee does not disclose choosing p-tolulene sulfonyl semicarbazide over azodicarbonamide.  However, Berins teaches that knowledge of the chemistry of blowing agents and an understanding of their decomposition products is helpful in selecting blowing agents for particular applications and can be valuable in approaching problems associated with their use (543).  In particular, p-tolulene sulfonyl semicarbazide has a higher decomposition temperature useful in plastics that expand at high temperatures such as rigid PVC (548).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a chemical blowing agent with the appropriate decomposition temperature from a list of functional equivalents.

 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0264523 to Lee in view of SPI Plastics Engineering Handbook to Berins in view of WO 2007029924 A1 to Kim in view of WO 2011/045607 A1 to Leeming.
Lee does not teach adding the blowing agent directly into an extruder or the blowing agent as part of a liquid formulation.  However, Kim teaches a method for manufacturing foams using a blowing agent where adding the blowing agent prior to extruding causes insufficient foaming [29] which is corrected by adding the blowing agent directly into the extruder [31].  Further, Leeming teaches a blowing agent for making PVC foams as part of a liquid formulation comprising a carrier (pg. 1), at least 20 wt% chemical blowing agent (pg. 2), and at least 25 wt% bicarbonate (pg. 3) combined with melt processing and direct introduction into the extruder (pg. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice Lee by adding the blowing agent, as part of the liquid formulation, directly to the extruder because doing so corrects insufficient foaming and ensures even distribution.  It is noted Lee teaches melt processing at 150-210 °C [0033].

Claims 12, 18-19, 23, 25-29, 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0264523 to Lee in view of SPI Plastics Engineering Handbook to Berins in view of WO 2011/045607 A1 to Leeming.
Claims 18-19, 26:
Lee does not teach a carrier.  However, Leeming teaches a PVC foam formulation comprising a carrier and a chemical blowing agent wherein the carrier is mineral oil (3:22-23) known to have a boiling temperature greater than 218°C.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the mineral oil carrier to the composition of Lee in order to create a liquid formulation having more even distribution.


The blowing agent determines the degree of foaming, the calcium-zinc compound is a stabilizer, the carrier determines flowability, and the bicarbonate is an endothermic chemical blowing agent.  The composition further includes the hydrazide OBSH (2:30-31) (claims 25, 32), a zinc oxide activator (2:33-34) (claim 29), and desiccant calcium oxide (6:17) (claim 34).  Each of these components are art recognized result effective variables and the amounts relative to the PVC would have been obvious through routine optimization.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the sum of the solids is in the range of 50-85 wt% (3:14-15) (claim 23).

Response to Arguments
Applicant's arguments and declaration filed 10/6/20 have been fully considered and are persuasive with respect to selecting a semicarbazide specifically from a generic list, but they are not persuasive with respect to establishing an unexpected result.
As an initial matter, the evidence presented specifically relates to the use of p-tolulenesulfonyl semicarbazide.  By comparison, claims 1 and 35 do not require this specific blowing agent and instead broadly recite a semicarbazide.  For this reason, claims 1 and 35 are not commensurate in scope with the provided evidence.
With respect to the evidence showing improved resistance to thermal degradation, it is the position of the examiner that this improvement stems from the different decomposition products leftover from the blowing agents.  As Berins acknowledges, knowledge of these decomposition products 
With respect to potential discoloration, azodicarbonamide is known to be yellow in color and any undecomposed material remaining in the plastic would lead to a yellow discoloration.  By comparison, p-tolulenesulfonyl semicarbazide is known to be white in color and does not have the same problem.  Avoiding the use of a colored component in order to prevent discoloration is determined to be an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.